Citation Nr: 1543115	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.
 
2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected intervertebral disc syndrome of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1986 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims file.  

These claims were remanded by the Board in September 2011 and February 2013 for further development; however, for the reasons explained below, there has not been substantial compliance with the remand directives and, as such, the claims must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA, which contains documents that are duplicative of those already associated with his paper claims file.  A review of the VBMS file reveals that, except for an August 2015 appellate brief submitted by the Veteran's representative, the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this regard, as noted above, these claims were remanded by the Board in February 2013 for further development; however, there has not been substantial compliance with the remand directives and, as such, the claims must be remanded again.  See Stegall, supra.

In September 2011, the Board remanded the claims so that the Veteran could undergo a VA examination to address both his bilateral foot claim and his claim for a cervical spine disability, to include on a secondary basis.  The Veteran underwent such an examination in March 2012. 

As regards the Veteran's bilateral foot claim, in his examination report, the March 2012 examiner concluded that the Veteran's pre-existing pes planus was not aggravated beyond its natural progression by an in-service injury, event or illness.  As rationale, the examiner opined that the records showed no aggravation. 

Regarding the Veteran's claim for service connection for a cervical spine disability, the March 2012 VA examiner found that it was less likely than not that the Veteran's current cervical spine disability was due to or a result of his lumbar spine disability, noting that degenerative disc disease would not have been caused by a lumbar spine disability.  The examiner also indicated that it was less likely than note that the cervical disability was incurred in, or caused by, an in-service injury, event or illness, nothing that degenerative disc disease was diagnosed many years after service and not treated or seen in an ongoing fashion in service. 

In its February 2013 remand, the Board found that the Veteran's March 2012 VA examination was inadequate.  At that time, the Board determined that the examiner did not fully consider all relevant facts in providing his opinion regarding the Veteran's bilateral foot claim, as the Veteran's records showed in-service treatment for plantar fasciitis, and the Veteran continued to receive treatment for both pes planus and plantar fasciitis after service.  

In addition, the Board found that the examiner's rationale concerning the question of secondary service connection for a cervical spine disability was lacking, as it appeared to merely be a restatement of the conclusion, without reference to the evidence or other medical information in support.  In addition, the examiner did not address aggravation of the cervical spine disability by the Veteran's service-connected lumbar spine disability.  The Board also found that the examiner's negative nexus opinion based on the lack of evidence showing treatment for a degenerative cervical spine disability during service was inadequate.  In support, the Board indicated that, while there was no evidence in the medical record that the Veteran was treated for a cervical spine complaint, he testified that he felt a tension and pinching in his neck during service and believed that he possibly injured his neck at the same time he injured his lower back.  The Board noted that a veteran is competent to report the events that occurred in service. 

Therefore, for these reasons, the Board remanded the claims so that the March 2012 examiner could be given the opportunity to provide an addendum opinion.  The examiner was specifically asked to address whether the Veteran's pre-existing pes planus disability increased in severity during service, and whether the complaints and treatment for pes planus and plantar fasciitis during service indicated a permanent worsening of the Veteran's pre-existing pes planus disability.  If evidence of a permanent increase in service was found, the examiner was asked to opine as to whether there was clear and unmistakable evidence that the permanent increase in severity was due to the natural progress of the disease. 

In addition, the examiner was asked to opine as to whether it was as likely as not that the Veteran's current cervical spine disability was proximately due to or the result of his service-connected lumbar spine disability.  He was also asked to determine whether it was at least as likely as not that the Veteran's current cervical spine disability was aggravated by his lumbar spine disability.  And finally, the examiner was asked to determine whether it was at least as likely as not that the Veteran's cervical spine disability was incurred in, or otherwise related to, the Veteran's military service. 

In October 2013, the original VA examiner provided an addendum report.  In it, he determined that the evidence did not show that the Veteran's pre-existing pes planus disability increased in severity in service.  He noted the Veteran's foot complaints in service, and indicated they were the result of the normal progression of his pes planus.  As rationale for such conclusions, the examiner noted there was no documentation that the pre-existing condition was aggravated beyond its normal progression, increased in severity, or permanently worsened by military service. 

In addressing the Veteran's cervical spine disability, the examiner determined that it was less likely as not that the Veteran's disability was related to his military service.  As rationale, the examiner again stated that the record showed no treatment for such while in service.  The examiner failed to address the Veteran's competent statement that he felt he injured his neck in the same accident as his lower back. 

On the remaining questions-aggravation of the Veteran's cervical spine by his lumbar spine, and causation of the cervical spine disability by the lumbar spine condition-the examiner concluded that the cervical spine and lumbar spine were "remote and distal" from each other and cervical degenerative disc disease would not be caused or aggravated by a lumbar condition.  He further indicated that the two conditions were "separate and distinct."

Once again, the Board finds that the opinion rendered by the examiner is inadequate.  The examiner failed to provide a rationale for his conclusion that the Veteran's in-service treatment for pes planus and plantar fasciitis did not indicate a permanent worsening of his pre-existing pes planus disability. 

Regarding the questions addressing the Veteran's cervical spine, the Board finds that the examiner failed to acknowledge and discuss any lay evidence of an in-service injury or continuity of symptomatology, citing only to the lack of in-service treatment for a cervical spine condition as the reason the condition was not related to service.  

In addressing the question of a relationship, if any, between the Veteran's cervical spine disability and his lumbar spine disability, the examiner did not provide a rationale, citing instead the impossibility of a relationship between the two disabilities because of their physical location on the spinal column.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as those given here, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, the Board finds that a remand is necessary in order to obtain an adequate opinion, preferably from a VA examiner other than the one who provided the March 2012 opinion and October 2013 addendum.

Additionally, while on remand, the Veteran should be given the opportunity to identify any outstanding treatment records regarding the claims on appeal.  Thereafter, any identified records, to include VA treatment records dated from December 2013 to the present, should be obtained for consideration in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from December 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

2.  After obtaining any outstanding records, obtain an addendum opinion from an appropriate medical professional other than the March 2012 and October 2013 examiner, if possible, to determine the nature and etiology of the Veteran's foot and spine disabilities.  Request that the examiner review the paperless claims files, including the military records, the Veteran's lay statements and testimony of the circumstances of the in-service accident and nature and onset of his symptoms, and the post-service treatment records.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is asked to address the following, with respect to the Veteran's bilateral foot disability:

a. Does the evidence show that the pre-existing pes planus disability increase in severity in service?

In answering this question, the examiner must consider and address the evidence showing that the Veteran's pes planus was asymptomatic at entry into service, but that he complained of pain in his arches during service, which was contributed to pes planus, and was also diagnosed with plantar fasciitis in service after objective examination revealed tenderness along the plantar fascia in his right foot. 

Essentially, the examiner is asked to consider whether the complaints and treatment for pes planus and plantar fasciitis during service represented a permanent worsening of the pre-existing pes planus disability. 

b. If there is evidence of a permanent increase in severity in service, is there clear and unmistakable evidence that the permanent increase in severity was due to the natural progress of the disease? 

A detailed rationale must be provided for each opinion offered. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

3.  Then, with respect to the Veteran's cervical spine disability, the examiner must answer each of the following: 

a. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current cervical spine disability was incurred in or otherwise related to his military service?

In answering the foregoing, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, to specifically include the Veteran's contention that he felt a pinching and tension in his neck during service. 

b. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current cervical spine disability is proximately due to or the result of his service-connected lumbar spine disability?

c. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current cervical spine disability is aggravated by his service-connected lumbar spine disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

A rationale must be provided for each opinion offered. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

